DETAILED ACTION
This Office Action follows a response filed on February 15, 2021. Claims 1-30 have been cancelled without prejudice or disclaimer; claims 31-53 have been added.
In view of amendments, remarks, and Declaration under 37 CFR 1.132, the rejection of claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), ODP rejections, the rejection of claims 23-25 and 27-30 under 35 U.S.C. 103 as being unpatentable as obvious over Rendl et al. "Simple One-step Process for Immobilization of Biomolecules on Polymer Substrates Based on Surface-Attached Polymer Networks", ACS Publications, Langmuir (2011), Vol. 27, pp. 6116-6123, the rejection of claims 23-25 and 27-30 under 35 U.S.C. 103 as being unpatentable as obvious over Ruhe et al. (U.S. Patent Application Publication 2008/0293592 A1), the rejection of claims 23-25 and 27-30 under 35 U.S.C. 103 as being unpatentable as obvious over Horak et al. "Superporous poly(2-hydroxyethyl methacrylate) based scaffolds: Preparation and characterization", Polymer, Vol 49 (2008), pp. 2046-2054, the rejection of claims 23-25 and 27-30 under 35 U.S.C. 103 as being unpatentable as obvious over Mirzabekov et al. (U.S. Patent Application Publication 2004/0053298 A1), and the rejection of claims 23-25 and 27-30 under 35 U.S.C. 103 as being unpatentable as obvious over Northen et al. (U.S. Patent Application Publication 2009/0042741 A1) have been withdrawn.
Claims 31-53 are pending.

Allowable Subject Matter
Claims 31-53 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The present claims 31-53 are allowable over the closest references: Rendl et al. "Simple One-step Process for Immobilization of Biomolecules on Polymer Substrates Based on Surface-Attached Polymer Networks", ACS Publications, Langmuir (2011), Vol. 27, pp. 6116-6123, Ruhe et al. (U.S. Patent Application Publication 2008/0293592 A1), Horak et al. "Superporous poly(2-hydroxyethyl methacrylate) based scaffolds: Preparation and characterization", Polymer, Vol 49 (2008), pp. 2046-2054, Mirzabekov et al. (U.S. Patent Application Publication 2004/0053298 A1), and Northen et al. (U.S. Patent Application Publication 2009/0042741 A1)
 	Rendl discloses that for the miniaturization of biological assays, especially for the fabrication of microarrays, immobilization of biomolecules at the surfaces of the chips is the decisive factor. Accordingly, a variety of binding techniques have been developed over the years to immobilize DNA or proteins onto such substrates. Most of them require rather complex fabrication processes and sophisticated surface chemistry. Here, a comparatively simple immobilization technique is presented, which is based on the local generation of small spots of surface attached polymer networks. Immobilization is achieved in a one-step procedure: probe molecules are mixed with a photoactive copolymer in aqueous buffer, spotted onto a solid support, and cross-linked as well as bound to the substrate during brief flood exposure to UV light. The described procedure permits spatially confined surface functionalization and allows reliable binding of 
	Rendl discloses that the immobilization technique for biological macromolecules based on the formation of small surface-attached hydrogel networks, which are generated in specific locations of the substrate to covalently attach biomolecules. For the fabrication of the microarrays, a solution consisting of a benzophenone group containing photopolymer and the desired probe molecules in aqueous buffer solution is dispensed onto the substrate in a contactless printing process. An advantage of the used printing method is that the volume of dispensed drops can be monitored and adjusted. It permits deposition of defined amounts of probe molecules per spot with a precision of better than (10%, which is a crucial requirement for reliable quantitative analyses. Furthermore, contactless printing allows deposition of probe molecules on complex 3D structured surfaces typical for a broad area of bioanalytical applications such as microfluidic channels or wells in well plates (Figure 7). Salt residues on the microarrays originating from the printing buffer do not take part in the photo-cross-linking process. They are washed out of the microarray spots in subsequent washing steps (paragraph 3.1. Fabrication of the Hydrogel Based Microarrays).
Ruhe discloses a method for covalently immobilizing probe-biomolecules on organic surfaces by means of photoreactive cross-linking agents which are used for covalently immobilizing the probe-biomolecules on an organic surface. The immobilizing 
Ruhe discloses a method for covalently immobilizing probe-biomolecules on organic surfaces, wherein (a) at least one probe-biomolecule with at least one polymer and/or copolymer, which has at least two photoreactive groups per molecule, is dissolved and (b) the mixture from (a) is applied to a surface and covalently immobilized thereon by irradiation with light of a suitable wavelength, wherein the polymer is a swellable polymer, in which there are at least two identical or different photocross-linkable groups per polymer chain and/or the copolymer is a swellable copolymer, in which there are at least two identical or different photocross-linkable groups per copolymer chain (claims 1 and 2). 
Horak discloses superporous poly(2-hydroxyethyl methacrylate) (PHEMA) scaffolds with pore size from 101 to 102 mm range were prepared by radical polymerization of 2-hydroxyethyl methacrylate (HEMA) with 2 wt.% ethylene dimethacrylate (EDMA) with the aim to obtain a support for cell cultivation. Superpores were formed by salt-leaching technique using NaCl or (NH4)2SO4 as a porogen. Addition of liquid porogen (cyclohexanol/ dodecan-1-ol (CyOH/DOH) ¼ 9/1 w/w) to the polymerization mixture did not substantially affect the formation of meso- and macropores. The prepared slabs were characterized by several methods including water and cyclohexane regain by centrifugation, water regain by suction, scanning electron microscopy (SEM), mercury porosimetry and dynamic desorption of nitrogen. High-vacuum scanning electron microscopy (HVSEM) confirmed permeability of hydrogel slabs to 8-mm microspheres, whereas low-vacuum scanning electron 
Mirzabekov refers to the field of molecular biology and bio-organic chemistry and deals with a composition for immobilization in polymer carriers of oligonucleotides, proteins, nucleic acids or any other molecules, which structure comprises active groups, including amino- or sulfhydryl groups, as well as a method for immobilization of various molecules including oligonucleotides, proteins, nucleic acids or any other molecules which structure comprises active groups, including amino- or sulfhydryl groups, consisting of a porous polymer being obtained on the basis of the composition claimed under conditions of addition or substitution reaction (radical, nucleophilic, or electrophilic nature, etc.) during synthesis of polymer by photo- and chemical initiated polymerization (abstract).
Northen discloses a method of making an array of chemically reactive sites, comprising: providing a substrate; and disposing a plurality of three-dimensional microstructures on the substrate, each three-dimensional microstructure being made with polymer material and having plurality of reactive sites formed on a surface of the three-dimensional microstructure, wherein the three-dimensional microstructure increases surface area and density of the plurality of reactive sites on the surface of the 
A microarray has a substrate and a plurality of three-dimensional microstructures formed on the substrate. Each of the three-dimensional microstructures is made with polymer material and has a plurality of reactive sites formed on its surface and interior pores. The polymer material is polymer gel or other porous polymer. The combination of three-dimensional microstructure and porous polymer material increases the surface area of the microstructure and density of the reactive sites on the surface of the microstructures. The higher density of reactive sites increases the luminescence, visibility or instrument detectability of the interaction between analytes and reactive microstructure sites on the microarray. A plurality of chemical groups are respectively attached to the reactive sites. The chemical groups each include at least one monomer. The chemical groups may have different chemical structures. A plurality of microchannels can be formed around the microstructures for isolation (abstract).
   Northen discloses an array of chemically reactive sites, a plurality of polymer microstructures formed on a surface of the array, each microstructure comprising: a plurality of reactive sites disposed on a plurality of surfaces of each polymer microstructure, each reactive site having a reactant molecule with at least one monomer, wherein the plurality of polymer microstructures are three-dimensional in form, wherein the three-dimensional form of the polymer microstructure increases surface area and density of the reactive sites on the plurality of surfaces of each polymer microstructure, and wherein ones of the plurality of polymer microstructures are made with polymer gel (claims 21-28). 

(a)  comprise crosslinked water-soluble polymer chains and one or more probe molecules; and
(b)  have one or more long transport channels and one or more short transport channels, as per instant claim 31.
It is noted that the Applicants presented unexpected results (see the Declaration). 
In contrast with the prior arts, under the controlled crystallization conditions described in the specification, the mixture is not permitted to dry rapidly in the printer to avoid uncontrolled crystallization. In the study described in Example 2, for example, the mixture containing the polymer and salt (at a higher concentration than Rendl, in this case 350 mM NaPi) was deposited on a cooled surface and at a relative humidity of 60-65% to avoid the rapid drying out of the spots, avoiding immediate drying (see Section 7.2.1) such as occurred using Rendl’s conditions. After the mixture was deposited in spots on the surface of a microwell plate, the plate was sealed, again to avoid drying, and the mixture was allowed to dry over a period of 1 hour to ensure controlled drying. Under these conditions, a drop containing probe molecules, polymer and salt dries homogenously and the network polymer is “pierced” by the elongated salt crystals that have formed during the drying process. When the network polymer is treated with solvent, the elongated crystals are washed away, leaving behind channels bounded by the polymer, as claimed in claim 32. Therefore the method for making microarrays described by Rendl did not lead to polymer networks containing channels as recited in claim 32 of the ’728 application. Moreover, shown in Figures 14-16 of the application, the controlled crystallization conditions lead to better hybridization quality than the uncontrolled crystallization conditions used by Rendl.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Rendl et al., Ruhe et al., Horak et al., Mirzabekov et al., and Northen et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762